Order filed July 2, 2019




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00246-CV
                                    ____________

                             IN THE MATTER OF R.C.


                       On Appeal from the 315th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2017-04332J

                                     ORDER

      Appellant’s brief was due June 24, 2019. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 1, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM